              Case: 20-2235                  Document: 1-3   Filed: 07/09/2020     Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT


Everett McKinley Dirksen United States Courthouse                             Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                   Phone: (312) 435-5850
              Chicago, Illinois 60604                                        www.ca7.uscourts.gov




                                         NOTICE OF DOCKETING - Short Form
 July 9, 2020


 The below captioned appeal has been docketed in the United States Court of Appeals for the
 Seventh Circuit:

                    Appellate Case No: 20-2235

                    Caption:
                    SCOTT WEAVER,
                    Plaintiff - Appellant

                    v.

                    CHAMPION PETFOODS USA INC. and CHAMPION PETFOODS
                    LP,
                    Defendants - Appellees


                    District Court No: 2:18-cv-01996-JPS
                    District Judge J. P. Stadtmueller
                    Clerk/Agency Rep Gina M. Colletti

                    Date NOA filed in District Court: 07/09/2020


 If you have any questions regarding this appeal, please call this office.



 form name: c7_Docket_Notice_short_form(form ID: 188)




              Case 2:18-cv-01996-JPS Filed 07/10/20 Page 1 of 1 Document 189
